 

Exhibit 10.2

 

CYBEROPTICS CORPORATION
NON-EMPLOYEE DIRECTOR STOCK PLAN

 

1.            Purpose of Plan

 

This plan shall be known as the “CyberOptics Corporation Non-Employee Director
Stock Plan” (the “Plan”). The purpose of the Plan is to promote the interests of
CyberOptics Corporation, a Minnesota corporation (the “Company”), by enhancing
its ability to attract and retain the services of non-employee directors without
cash outlay and by encouraging the accumulation of shares of the common stock,
no par value (the “Common Stock”), of the Company by such non-employee directors
in order to align the interests of such directors with the Company’s
shareholders and incentivize the directors to put forth maximum efforts for the
success of the Company’s business.

 

2.            Stock Subject to Plan

 

The stock to be subject to the Plan shall be authorized but unissued shares of
Common Stock. Subject to adjustment as provided in Section 6 hereof, the maximum
number of shares authorized for issuance under this Plan shall be 100,000
shares.

 

3.            Stock Option Grants

 

Each director who is not otherwise an employee of the Company or any subsidiary
of the Company (an “Eligible Director”) shall automatically be granted, on the
date of each annual meeting of shareholders of the Company at which such
Eligible Director is elected to serve on the Board of Directors (beginning with
the 2016 annual meeting of shareholders (the “2016 Annual Meeting”)), a stock
option to purchase 4,000 shares of Common Stock; provided, however, that no
Eligible Director shall be entitled to purchase such shares until, or unless,
the issuance thereof complies with applicable securities laws. Each such stock
option shall be fully exercisable beginning on the date of grant and shall have
an exercise price equal to the closing sale price of the Common Stock as
reported on the Nasdaq Global Market on the date of grant, and shall have a term
of 10 years from the date of grant. All stock options granted under the Plan
shall be nonqualified stock options that are not intended to meet the
requirements of Section 422 of the Internal Revenue Code of 1986, as amended, or
any successor provision thereto. Each stock option granted shall be evidenced by
a written agreement in the form attached hereto as Appendix A.

 

4.            Stock Grants

 

Each Eligible Director shall automatically receive, on the date of each annual
meeting of shareholders of the Company at which such Eligible Director is
elected to serve on the Board of Directors (beginning with the 2016 Annual
Meeting), a grant of 2,000 shares of Common Stock; provided, however, that no
Eligible Director shall be entitled to receive such shares until, or unless, the
issuance thereof complies with applicable securities laws. Such shares shall be
fully vested and not subject to forfeiture beginning as of the grant date, and a
certificate representing such shares shall be issued and delivered to such
director as soon as practicable thereafter.

 



   

 

 

5.            Dilution or Other Adjustments

 

If there shall be any change in the Common Stock through merger, consolidation,
reorganization, recapitalization, stock dividend (of whatever amount), stock
split or other change in the corporate structure, appropriate proportionate
adjustments in the shares of Common Stock to be issued under the Plan shall be
made. In the event of any such changes, adjustments shall include, where
appropriate, changes in the aggregate number of shares subject to the Plan, and
the number of shares subject to stock options and stock awards granted annually
under the Plan.

 

6.            Termination and Amendment of Plan

 

The Plan may be terminated by the Board of Directors at any time. The Plan may
not be amended without shareholder approval.

 

7.            Effective Date and Termination of Plan

 

The Plan shall be effective on the date of approval of the Plan by shareholders
at the 2016 Annual Meeting. Unless the Plan shall have been terminated as
provided in Section 7 hereof, the Plan shall terminate on the 10th anniversary
of the 2016 Annual Meeting.

 



  2 

 

 



Appendix A

 

CYBEROPTICS CORPORATION
NON-EMPLOYEE STOCK OPTION AGREEMENT

 

This NON-EMPLOYEE STOCK OPTION AGREEMENT (the “Agreement”) is made this [—] day
of [—], [—] (the “Grant Date”), by and between CyberOptics Corporation, Inc., a
Minnesota corporation (the “Company”) and [—], a director of the Company
(“Director”).

 

1.             Grant and Term of Option. The Company hereby grants Director the
option (the “Option”) to purchase all or any part of an aggregate of 4,000
shares (the “Shares”) of Common Stock of the Company at the exercise price of
$[—] per share according to the terms and conditions set forth in this Agreement
and in the CyberOptics Corporation Non-Employee Director Stock Plan (the
“Plan”). The Option will not be treated as an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). The Option is issued under the Plan and is subject to its terms and
conditions. The Option shall terminate at the close of business 10 years from
the Grant Date.

 

2.             Exercisability and Transferability of Option.

 

 (a)            The Option may be exercised by Director in full beginning on the
Grant Date.

 

 (b)            During the lifetime of Director, the Option shall be exercisable
only by Director and shall not be assignable or transferable by Director, other
than by will or the laws of descent and distribution.

 

3.             Exercise of Option after Death. If Director shall die while the
Option is still exercisable, the Option may be exercised at any time during the
term thereof after Director’s death by the personal representatives or
administrators of Director, as applicable, or by any person or persons to whom
the Option is transferred by will or the applicable laws of descent and
distribution, to the extent of the full number of Shares Director was entitled
to purchase under the Option on the Director’s date of death. Notwithstanding
the above, in no case may the Option be exercised to any extent by anyone after
the termination date of the Option.

 

4.             Method of Exercise of Option. The Option may be exercised in
whole or in part from time to time by serving written notice of exercise on the
Company at its principal office during the term of the Option. The notice shall
state the number of Shares as to which the Option is being exercised and shall
be accompanied by payment of the exercise price. Payment of the exercise price
shall be made in cash (including bank check, personal check or money order
payable to the Company) or by delivering to the Company for cancellation shares
of common stock of the Company with a fair market value equal to the exercise
price of the Option.

 

5.             Miscellaneous.

 

 (a)            Plan Provisions Control. In the event that any provision of the
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control.

 



 A-1  

 

 

 (b)            No Rights of Shareholders. Neither Director, nor the legal
representative or a permissible assignee of the Option shall have any of the
rights and privileges of a shareholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of Director or
the Director’s legal representative or permissible assignee, as applicable.

 

 (c)            Governing Law. The validity, construction and effect of the Plan
and the Agreement shall be determined in accordance with the internal laws, and
not the law of conflicts, of the State of Minnesota.

 

 (d)            Severability. If any provision of the Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law, such provision shall be construed or
deemed amended to conform to applicable laws, or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
the Agreement, the provision shall be stricken, and the remainder of the
Agreement shall remain in full force and effect.

 

 (e)            No Trust or Fund Created. Neither the Plan nor the Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and Director.

 

 (f)             Headings. Headings are given to the Sections and subsections of
the Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

 

 (g)            Conditions Precedent to Issuance of Shares. Shares shall not be
issued pursuant to the exercise of the Option unless the issuance and delivery
of such Shares shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act of
1934, as amended, the rules and regulations promulgated such acts, the
requirements of the Nasdaq Global Market and the Minnesota Business Corporation
Act. As a condition to the exercise of the Option, the Company may require that
the person exercising the Option represent and warrant that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation and warranty is required by law.

 

 (h)            Withholding. In order to provide the Company with the
opportunity to claim the benefit of any income tax deduction which may be
available to it upon the exercise of the Option and in order to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, withholding, income or other taxes are withheld or
collected from Director.

 



 A-2  

 

 

IN WITNESS WHEREOF, the Company and Director have executed this Agreement as of
the Grant Date.

 

  CYBEROPTICS CORPORATION         By:   

  Name:   

  Title:   



 



  DIRECTOR         Name:   

            

 

 

 

 

 

 A-3  